FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SERVELIO ALCIDES MEMBRENO                        No. 12-70856
MEJIA,
                                                 Agency No. A089-853-744
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Servelio Alcides Membreno Mejia, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because

Membreno Mejia failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of Honduras. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008); Singh v. Ashcroft, 351 F.3d 435,

443 (9th Cir. 2003) (petitioner could avoid torture through relocation). Membreno

Mejia’s contention that the agency failed to consider the expert report is not

supported by the record.

      In denying Membreno Mejia’s withholding of removal claim, the agency

found Membreno Mejia failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we


                                           2                                        12-70856
remand Membreno Mejia’s withholding of removal claim to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam).

      Each party shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  12-70856